Citation Nr: 0919090	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as a fungal infection.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 
1966 and from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2005, the 
RO denied service connection for a fungal infection/skin 
condition and tinnitus.  In January 2007, the RO denied 
service connection for PTSD. 

In his March 2007 Form 9, the Veteran indicated that he 
wanted a travel board hearing.  In May 2007, the RO sent the 
Veteran a hearing election letter.  The Veteran responded 
indicating that he wanted a Decision Review Officer (DRO) 
hearing.  In October 2007, a DRO hearing was held and a 
transcript of this hearing is associated with the claims 
file.  In his August 2008 Form 9, the Veteran indicated that 
he did not want a Board hearing.  The Board construes the 
Veteran's request for a DRO hearing to be in lieu of a travel 
board hearing and therefore, there remains no pending hearing 
request.  

The issues of entitlement to service connection for tinnitus 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has a skin condition that is related to 
active military service or events therein, to include claimed 
Agent Orange exposure.  


CONCLUSION OF LAW

Service connection for a skin condition, claimed as a fungal 
infection, is not warranted.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO sent the Veteran 
a letter in December 2004 that notified him of the evidence 
needed to substantiate a claim of service connection for a 
skin condition.  He was advised of the information and 
evidence that VA would obtain and of the information and 
evidence he needed to provide.  He was asked to submit any 
evidence in his possession that pertained to his claim.  
Letter dated in March 2006 provided information regarding how 
VA assigns disability ratings and effective dates.  The claim 
for service connection for a skin condition was readjudicated 
in the February 2007 SOC and the July 2008 SSOC.

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and various 
private records.  Information in the claims file indicates 
the Veteran is receiving benefits from the Social Security 
Administration (SSA).  VA treatment record dated in April 
2005 indicates the Veteran had decided to apply for his 
Social Security retirement.  Record dated in October 2005 
indicates he was living on Social Security disability.  
Subsequent records indicate the Veteran continued to work on 
a part-time basis and the overall evidence suggests that 
receipt of SSA benefits is based on age and/or retirement, as 
opposed to disability.  Therefore, a remand for SSA records 
is not necessary.  

The Veteran underwent a VA skin examination in March 2005.  
The claims file was reviewed and a medical opinion was 
provided.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In his November 2004 claim, the Veteran requested service 
connection for a chronic fungus infection.  He indicated that 
he has suffered with this ever since his tour in Vietnam.  He 
also stated that after his tour in Vietnam, he was 
hospitalized at the Tripler Army Hospital in Hawaii and 
shortly thereafter, began suffering from a rash with a 
burning sensation.  He indicated that the rash persists on 
his head, hands and feet.  He stated that frequent entries 
relative to this disorder would be found in his service 
treatment records.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records show that Veteran was hospitalized 
at Tripler from October 17, 1963 to November 16, 1963 for 
infectious mononucleosis.  In June 1965, the Veteran was 
treated for heat rash.  On separation examination in May 
1966, the Veteran's skin was reported as normal on clinical 
evaluation.  On report of medical history completed at the 
time of his re-enlistment examination in August 1966, the 
Veteran denied having or having had skin disease.  Skin was 
reported as normal on clinical evaluation.  On separation 
examination in July 1970, skin was again reported as normal 
on clinical evaluation.  

Records from Dr. S.J. dated in December 1998 show the Veteran 
had a little fungal rash on his left shin.  Assessment was 
fungal rash.  He was given a prescription for Nizoral cream.  
In May 2002, the Veteran was given Aristocort cream for some 
dermatitis on the scalp.  In October 2002, diagnoses included 
actinic keratoses of the scalp.  In December 2003, the 
Veteran was treated for warts (right cheek and right hand) 
and actinic keratoses on the scalp.

VA records dated in August 2004 show the Veteran was seen in 
primary care for various issues.  He reported he uses Nizoral 
cream to the feet as occasionally he gets what he described 
as milky blisters that erupt on his feet.  Assessment 
included fungal infection of the foot.  In October 2005, the 
Veteran was seen with complaints of blisters and itching on 
both hands and left foot for many years.  He reported the use 
of Ketoconazole for 20 years.  Physical examination showed 
superficial 1 mm vesicles on the margins of both palms, many 
digits and foot.  Impression was tinea manuum and pedis.  VA 
dermatology note dated in August 2006 shows treatment for 
actinic keratoses and seborrheic keratoses.  The Veteran was 
also following up on the blisters and impression was 
vesicular tinea manuum and pedis v. dermatitis.  

On VA examination in March 2005, the Veteran reported a 
generalized recurring rash on the feet, legs, hands, scalp, 
and ears that has been going on since 1965.  The examiner 
noted that the only information found in the active duty 
portion of the records deals with a time of hospitalization 
at which time he had a high fever and there was a multiple 
"heat rash" noted.  The examiner noted that he could not 
find any documented evidence of a fungal rash during active 
duty.  On physical examination, the Veteran complained of 
recurring itching but stated that it had not recurred since 
he remains on daily medication.  Upon visualization of the 
lower extremities from the hips to the feet, upper 
extremities, both arms, chest, back, and scalp, there was one 
small area noted to the lateral aspect of the fourth finger 
bilaterally less than 1 inch in length, half an inch in 
width, slightly reddish, slightly flaking.  No other 
abnormality was noted.  There was no scarring, acne, or 
chloracne noted.  Diagnosis was recurring fungal infection, 
well controlled with medications.  The examiner stated that 
the only abnormality noted during active duty was a heat 
rash, which is not a fungal infection, and that discharge 
examination showed no abnormality.  The examiner noted that 
with the information available for review, the fungal 
infection did not appear to be secondary to active duty.  

With regard to the examination, the Board observes that it 
appears the examiner erroneously thought the heat rash 
occurred at the time of the hospitalization for 
mononucleosis.  As discussed above, the entry related to heat 
rash appears to be in June 1965 and not at the time of the 
1963 hospitalization for mononucleosis.  Notwithstanding, the 
basis for the examiner's opinion appears to be primarily that 
a heat rash is not a fungal rash and that there was no 
evidence of a fungal condition during service and none was 
shown at discharge.  Therefore, the Board finds the 
examination adequate.  

At the October 2007 DRO hearing, the Veteran reported a rash 
in the groin, legs, hands, left ear and top of head and that 
these are the same problems he had in service.  He testified 
that this has persisted since 1964 or 1965 and that he 
treated it himself most of the time.  

The Board acknowledges the Veteran's statements and testimony 
that the claimed skin condition began during military service 
and continues to date.  The Veteran is competent to report a 
skin rash.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  Review of service treatment records, however, shows 
only one entry related to heat rash and there is no evidence 
of treatment for any fungal condition.  The Board has 
considered the holding of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  However, in this case, 
the record is not merely silent for any complaints or 
findings; rather, the service treatment records indicate the 
Veteran's skin was normal on separation examinations in May 
1966 and July 1970.  Further, on re-enlistment examination in 
August 1966, the Veteran denied skin problems and skin was 
also reported as normal on clinical evaluation.  There is no 
medical evidence of treatment for any skin conditions until 
approximately 1998 and at that time, there is no indication 
of a longstanding history of skin problems.  Thus, the Board 
does not find the Veteran's reports of continued 
symptomatology credible.   

Evidence of record does not show a chronic skin disability 
during service or for many years thereafter; and the record 
does not contain competent medical evidence relating the 
Veteran's currently diagnosed skin conditions to active 
military service or events therein.  

In an August 2008 statement, the Veteran argued that his skin 
condition may have come from Agent Orange exposure while 
cannibalizing parts from downed planes in Vietnam.  

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

The RO requested information regarding the Veteran's dates of 
service in Vietnam.  Response printed in April 2005 indicates 
that the Veteran was attached to a unit that could have been 
assigned to ship or to shore.  There is a possibility that 
the Veteran set foot in Vietnam but the record does not 
provide conclusive proof of service in-country.  The Veteran 
served aboard the USS Oriskany, which was in the official 
waters of the Republic of Vietnam.  

Under the circumstances of this case, the Board need not make 
a determination regarding whether the Veteran had the 
required Vietnam service.  That is, because even assuming, 
without conceding, that the Veteran had the requisite 
service, his diagnosed skin conditions are not listed as 
diseases associated with exposure to herbicide agents.  See 
38 C.F.R. § 3.309(e) (2008).  

Notwithstanding the presumptive provisions, the Federal 
Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  

In this case, the record does not contain any medical 
evidence suggesting a relationship between the Veteran's skin 
conditions and Agent Orange exposure.  The Board acknowledges 
the Veteran's contentions, but notes that he is not competent 
to render a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for a skin condition is denied.  

REMAND

Tinnitus

The Veteran underwent a VA audiometric examination in April 
2005.  Information in the report indicates that the Veteran 
denied tinnitus.

A March 2006 report of contact documents the Veteran's 
complaints that he was rushed through his examination.  In a 
March 2007 statement, the Veteran reported that he had a 
language barrier with the examiner and to his knowledge, they 
never even discussed tinnitus.  The Veteran requested a new 
examination.  

At the October 2007 DRO hearing, the Veteran testified that 
he could not understand the examiner and every time he asked 
a question, the examiner would get upset.  The Veteran stated 
that the examiner did not ask him if he had tinnitus and if 
he did ask, the Veteran did not hear him.  The Veteran 
reported that he has a ringing and singing type noise in his 
ears.  He indicated he did not have noise like this prior to 
service and that the ringing started in his very first 
squadron.  

In an August 2008 statement, the Veteran reported that he was 
exposed to extreme noise working on the flight deck of a 
carrier.

The Veteran is competent to report ringing in his ears during 
service and continuing since that time.  See Charles, supra.  
The Board acknowledges the VA examination indicating the 
Veteran denied tinnitus; however, the Veteran argues that he 
did not deny the condition and that it was not discussed.  
Under the circumstances of this case, the Board finds that 
additional examination is warranted.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2007); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  If 
the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Veteran submitted PTSD questionnaires in November 2006 
identifying two separate stressors.  First, that while 
stationed in Alameda, California, his detachment was sent to 
Fallon Naval Air Station for training in January or February 
1965.  He reported that an aircraft crashed and the pilot was 
killed.  The Veteran provided the rank and last name of this 
individual.  At the DRO hearing, the Veteran reported they 
were on a missile shoot in Fallon, Nevada when the pilot hit 
the side of a mountain.  He reported he had to stand watch 
and spend the night with the remains.  At this time, he 
reported the date of the incident as probably in August 1964.  
On review, there is no indication that attempts were made to 
verify this reported stressor.  

Second, the Veteran reported that while stationed aboard an 
aircraft carrier, in approximately July 1965, he was sent to 
recover aircraft parts from a downed plane in Vietnam.  He 
reported that the aircraft was hit in the right side and the 
pilot was still in the aircraft.  The Veteran reported that 
he helped remove the pilot from the cockpit.  The Veteran 
submitted a copy of the 1965 WestPac Crews Book showing that 
the reported individual had died.  The RO obtained a casualty 
record for the identified individual which indicates the 
casualty date was August 1965 and casualty type was non-
hostile, due to air loss, crash at sea.  It was noted that 
the body was not recovered.  The Veteran argues that this 
information is wrong.  On review, it appears the casualty 
information was obtained from an Internet site.  The RO 
considered this a reliable source; however, it does not 
appear that this information is provided by a military or 
other official government agency.  There does not appear to 
be any question that the individual identified is deceased; 
rather, the lack of verification centers on the circumstances 
of the death.  As such, the Board finds that additional 
efforts at verification are required.  

VAMC records show the Veteran is receiving psychiatric 
treatment.  Record dated in March 2006 shows diagnoses of 
anxiety disorder not otherwise specified, PTSD, and probable 
panic disorder.  The Board acknowledges that the Veteran 
requested service connection for PTSD.  However, review of 
service treatment records dated in October 1964 shows the 
Veteran was having problems related to adjustment to his 
squadron and includes an impression of anxiety reaction.  
Under the circumstances of this case, the Board finds that a 
VA examination is needed to determine the current diagnosis 
or diagnoses and whether such is related to military service 
or events therein.  See 38 C.F.R. § 3.159(c)(4) (2008); see 
Clemons v. Shinseki, ___ Vet. App. ___ (Feb. 19, 2009)(per 
curiam order) (diagnoses arising from the same symptoms for 
which the Veteran is seeking benefits does not relate to 
entirely separate claims and these diagnoses should have been 
considered to determine the nature of appellant's condition 
related to the claim submitted).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for tinnitus.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should indicate whether it has been 
reviewed.
 
After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has tinnitus and 
if so, whether it is related to in-
service noise exposure.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Request verification of the stressors 
reported by the Veteran from official 
sources, to include, but not 
necessarily limited to, the U.S. Army & 
Joint Services Records Research Center 
(JSRRC). 

Regarding the death of the pilot while 
training in Fallon, Nevada, consider 
both date ranges reported by the 
Veteran: August 1964 and 
January/February 1965.  See response to 
stressor questionnaire received in 
November 2006 for additional 
information pertaining to name, unit, 
location, etc.  

Regarding the death of the pilot while 
serving aboard the USS Oriskany, 
efforts should be made to obtain 
information regarding the circumstances 
of death, to include whether it was 
hostile or non-hostile and whether it 
took place at sea or in-country.  See 
response to stressor questionnaire 
received in November 2006 for 
additional information pertaining to 
name, unit, location, etc.  

3.	Thereafter, schedule the Veteran for an 
appropriate VA psychiatric examination.  
The claims file must be available for 
review and the examiner should indicate 
whether it has been reviewed.  A list 
of confirmed in-service stressors, if 
any, should be provided.

If PTSD is diagnosed, the examiner 
should clearly identify the claimed 
events which are considered stressors 
supporting the diagnosis, and fully 
explain why the stressors are 
considered sufficient under DSM-IV.  

If the Veteran is diagnosed with an 
Axis I disorder other than or in 
addition to PTSD, the examiner should 
render an opinion as to whether it is 
related to in-service complaints of 
nervousness and anxiety.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for tinnitus and 
PTSD.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


